UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One): ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number000-31012 NT MEDIA CORP. OF CALIFORNIA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3357128 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7800 Oceanus Drive, Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (323) 445-4833 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesþ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesNoþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the common stock held by non-affiliates as of June 30, 2010 was $523,842. As of April 15, 2011, there were 26,542,093 shares of the registrant’s common stock outstanding. Forward Looking Statements This annual report on Form 10-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to in this annual report as the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, which we refer to in this annual report as the Exchange Act. Forward-looking statements are not statements of historical fact but rather reflect our current expectations, estimates and predictions about future results and events. These statements may use words such as "anticipate," "believe," "estimate," "expect," "intend," "predict," "project" and similar expressions as they relate to us or our management. When we make forward-looking statements, we are basing them on our management's beliefs and assumptions, using information currently available to us. These forward-looking statements are subject to risks, uncertainties and assumptions, including but not limited to, risks, uncertainties and assumptions discussed in this annual report. Factors that can cause or contribute to these differences include those described under the headings "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations." If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary materially from what we projected. Any forward-looking statement you read in this annual report reflects our current views with respect to future events and is subject to these and other risks, uncertainties and assumptions relating to our operations, results of operations, growth strategy and liquidity. All subsequent written and oral forward-looking statements attributable to us or individuals acting on our behalf are expressly qualified in their entirety by this paragraph. You should specifically consider the factors identified in this annual report which would cause actual results to differ before making an investment decision. We are under no duty to update any of the forward-looking statements after the date of this annual report or to conform these statements to actual results. PART I Item 1. Description of Business General NT Media Corp. of California, Inc. NT Media is a Delaware corporation incorporated on March 14, 2000.The Company has primarily been engaged in developing, producing and distributing programming for the entertainment industry including creating music platforms and skilled gaming in the United States (“US”) and abroad and vertical social and professional networks. In addition, the Company has developed several websites over the past several years including www.neurotrash.tv, www.singlefathernetwork.com, and www.stemcellstalk.com. Becausethese websites have not generated the advertisement revenues forecasted, the Company has begun to phase them out and will complete this process in 2011 as it shifts its focus to the development of a medical tourism web portal. 1 On November 1, 2010, the Company's Board of Directors (“BOD”) and management decided to change the focus of its business from entertainment and website development to websites dedicated to the facilitation of medical tourism. The Company believes that due to the potential high growthin the medical tourism industry, it is a better use of the Company's resources than operating the currently owned variety of websites. The Company is discontinuing operations and maintenance of web destinations that it launched in the last several years while it transitions its operations to the development of one or more medical tourism websites. New Company Focus The Company has decided to redirect its focus on the medical tourism industry which it believes has high growth potential with minimal upfront web portal development costs. The Company has recognized a unique opportunity to utilize its core competencies in web development in the emerging medical tourism market. The Company’s new vision is to be a premier global healthcare facilitator via the development of a web portal for resources in the medical tourism industry. The Company’s new mission is to provide exceptional health care and services by highly qualified surgeons and advanced state-of-the-art facilities outside of the US for a fraction of the cost of traditional healthcare in the US and other developed nations by providing individuals the opportunity to research and connect with the providers of services abroad outside of their country of residence. The Company’s sole employee is its president and he will continue his role as such. The Company plans to hire outside consultants and contractors in the initial phases of the business transition in order to develop the Company's websites, partnerships and content with respect to all aspects of non-US medical services, transportation and regulations. The Company will seek financing for the new venture through private placements of equity and the issuance of debt securities to private investors. There can be no assurances that the Company will successfully transition its business operations, attract or retain new personnel or obtain financing on terms satisfactory to the Company, if at all. The Company filed a Fictitious Business Name Statement for “Global Health Voyager” with the Los Angeles County Clerk on November 2, 2010 and has been conducting business under that name.The Company’s core competencies in web developing, marketing, and social networking will allow it to cost effectively provide information about world-class healthcare services via its medical tourism website which will be launched in the second quarter of 2011. The Company’s reasons for focusing in this new business are as follows: - Anticipated growth rate of medical tourism industry - Low overhead - Emerging healthcare reform in the US - Fragmented businesses currently in the industry - Rising US healthcare costs - Growing uninsured and under-insured demographic in the US - International accreditation standardizing healthcare - Long waiting periods for procedures in developed countries - Lower cost for procedures in exotic locations with the added bonus of a vacation during rehabilitation 2 Medical Tourism Industry According to the Deloitte Center for Health Solutions (“DCHS”), there are many factors contributing to the evolution of the medical tourism industry. The first, and most significant, is the high price of medical procedures in the US. In many Western European countries, the affluent often desire to have medical procedures without waiting. The US, particularly, will be responsible for a large portion of the medical tourism industry as millions of Americans are either uninsured or under-insured. Costs for procedures abroad are often less than the insurance co-payments in the US, sometimes significantly so. American insurance companies have noticed this, and have begun to explore partnerships with doctors and hospitals overseas to take advantage of the price disparity. One of the most significant events leading to the growth of the medical tourism industry involves international accreditation. As the number of state-of-the-art medical facilities has grown across the globe, the need to classify those with superior skills, safety and training has become manifest, and a number of organizations have emerged to help potential patients and tourism agencies discover which hospitals have standards that are similar, and in some cases superior, to those in the US. In addition to cost savings, there is another significant motivation for medical tourism. Given the stringent and often politically motivated hurdles preventing certain types of procedures from being conducted in the US and Western Europe, such as stem cell therapy, at times patients' only viable option is medical travel. Medical tourism is experiencing growth in the US and abroad driven by disparity in cost for required and elective surgical and other medical treatments and procedures within and outside of the US. The Medical Tourism Association reported that several million Americans traveled abroad for medical care in 2009 and the DCHS projects that outbound medical tourism could reach upwards of 1.6 million patients by 2012, with sustainable annual growth of 35 percent. The Company intends to capitalize on the growth in this industry through the development of our web-based platform and by developing relationships with hospitals and health care providers worldwide. We believe that the website planned by the Company will make it easy for patients to navigate and obtain information regarding healthcare services performed worldwide. Recent Events Since the Company’s change in focus toward medical tourism, the Company has participated in many industry events, adding value and opportunity toward accomplishing its vision. The Company has attended a number of conferences and seminars regarding medical tourism and in relation has established great relationships with hospitals, clinics, insurance providers, travel agents, and other facilitators. On November 2, 2010, the Company entered into a facilitating agreement with the Apollo Hospital Group (“Apollo”). Through the agreement, the Company plans to offer all of Apollo’s services to its users, which includes over 95 surgical specialties and 8500 beds across 53 hospitals within and outside of India. Apollo is one of the largest healthcare groups in Asia. 3 On November 10, 2010, the Company entered into a facilitating agreement with Hospital Clinica Biblica of Costa Rica. Through this agreement, the Company plans to offer all of Hospital Clinca Biblica’s specialty procedures to its users. The hospital has developed an area of specialized services in more than 40 specialties and their respective sub-specialties in areas such as Chronic Cerebro-Spinal Venous Insufficiency (“CCSVI”) liberation therapy for patients with Multiple Sclerosis, makes it one of the leading institutions in Costa Rica. On November 15, 2010, the Company entered into a facilitating agreement with Assaf Harofeh Medical Center of Israel. Through this agreement, the Company plans to offer all of the hospitals advanced surgical procedures to its users. The hospital specializes in areas such as in-vitro fertilization therapy and cancer treatments/therapies, which will be accessible to the Company’s users. The Company plans to continuing establishing and growing its network of hospitals, clinics, insurance providers, travel agencies, and other facilitators within the medical tourism industry as it continues work on the launch of its website scheduled to launch in the second quarter of 2011. Employee Agreement In January 2008, the Company entered into an employment agreement with Mr. Ali Moussavi.As part of the agreement Mr. Moussavi’s services include acting as the Chairman of the Board, Chief Executive Officer and President of the Company. On May 15, 2008, Mr. Moussavi and the Company, with the approval of the Board, agreed to memorialize the conditions by entering into a final employment agreement (the “Moussavi Agreement”), under which Mr. Moussavi would continue to provide services as Chief Executive Officer and President of the Company on a full time basis. The material terms of the Moussavi Agreement are described below. The Moussavi Agreement has a five-year term, providing a base salary of $150,000 per year, which may be increased at the sole discretion of the Board on each anniversary thereafter, or from time-to-time at the sole discretion of the Board.Upon reaching certain milestones, as determined in good faith by the Board, Mr. Moussavi may also receive an annual bonus up to the amount of his base salary. The Company also granted Mr. Moussavi an option to purchase 1,000,000 shares of Common Stock of the Company at $0.35 per share. The option is fully vested as of the date hereof.Mr. Moussavi shall also be entitled to five weeks paid vacation, the use of an automobile that may be selected by Mr. Moussavi and approved by the Board, the reimbursement of up to $1,500 for Mr. Moussavi’s membership dues at two health clubs and one country club to be selected by Mr. Moussavi, and the reimbursement of up to $100,000 for the first year of Mr. Moussavi’s employment for the cost of entertainment provided by Mr. Moussavi to the Company’s customers, vendors, employees and strategic partners, which may be increased by 5% per annum starting January 1, 2009, and each year thereafter at Mr. Moussavi’s sole discretion.Additionally, Mr. Moussavi may be entitled to reimbursement from the Company for reasonable costs and expenses incurred in connection with the performance of the duties and obligations provided for under the Moussavi Agreement. 4 Governmental Approval We are not presently aware of any governmental agency approval required for any of our existing operations or operations of our medical tourism website. We are subject to Federal Trade Commission regulations and other federal and state laws relating to the development, production, and distribution of entertainment programming, which we are phasing out over the upcoming year. We believe we are in compliance with all laws, rules, and regulations material to our operations. Marketing and Sales The Company has plans to work with marketing firms that specialize in search engine optimization (“SEO”) and other means of trafficking new users to our websites. There is no certainty of the effectiveness these firms may have on the marketing and sales of the Company. The Company has established an initial social media presence on www.medicaltourismcity.com to network and market with hospitals, clinics, associations, and other facilitators within the medical tourism industry. The Company will create groups in support of upcoming medical tourism conferences it plans on attending. The Company has also joined groups that encourage networking and open communication among hospitals, clinics, and other facilitators. The Company anticipates this social media website to be a great resource for the Company to expand its network and establish creditability within the medical tourism community. The Company constantly seeks favorable medical tourism conferences to attend and expand its network and brand recognition within the medical tourism industry. Employees As of April 15, 2011 we had one employee.We also employ outside consultants from time-to-time to provide various services.Our employee is not represented by a labor union. Competition We compete with a wide variety of companies in the medical tourism industry. These competitors range from established hospitals, medical tourism facilitators, and travel agencies, to other healthcare providers in the US and abroad. In addition, as the medical tourism industry grows and expands into other sectors such as travel and insurance, better financed and established entities may expand into, acquire, invest or continue to consolidate within the industry, thus increasing the competitive pressures that we face. Intellectual Property We own the service mark “Neurotrash” registered in the United States Patent and Trademark Office under Certificate of Registration 2,450,157 dated May 8, 2001. 5 Item 1A.Risk Factors YOU SHOULD READ THE FOLLOWING DISCUSSION AND ANALYSIS TOGETHER WITH OUR CONSOLIDATED FINANCIAL STATEMENTS AND RELATED NOTES INCLUDED ELSEWHERE IN THIS ANNUAL REPORT. SOME OF THE INFORMATION CONTAINED IN THIS DISCUSSION AND ANALYSIS OR SET FORTH ELSEWHERE IN THIS ANNUAL REPORT, INCLUDING INFORMATION WITH RESPECT TO OUR PLANS AND STRATEGIES FOR OUR BUSINESS, INCLUDES FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. YOU SHOULD REVIEW THE "RISK FACTORS" SECTION OF THIS REPORT FOR A DISCUSSION OF IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE RESULTS DESCRIBED IN OR IMPLIED BY THE FORWARD-LOOKING STATEMENTS CONTAINED IN THIS REPORT. IF ANY OF THE FOLLOWING RISKS ACTUALLY OCCUR, OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS COULD SUFFER. Our independent auditors’ report expresses substantial doubt about our ability to continue as a going concern. Our independent auditors’ report, dated April 15, 2011 includes an explanatory paragraph relating to substantial doubt as to our ability to continue as a going concern, due to our working capital deficit and accumulated deficit of $7,974,426 as of December 31, 2010. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.We have experienced operating losses since the date of the auditors’ report and in prior years. Our auditors’ report may impede our ability to raise additional capital on terms acceptable to us. If we are unable to obtain financing on terms acceptable to us, or at all, we will not be able to accomplish any or all of our initiatives and will be forced to consider steps that would protect our assets against our creditors.If we are unable to continue as a going concern, your entire investment in us could be lost. Our failure to timely pay our indebtedness may require us to consider steps that would protect our assets against our creditors. If we cannot raise additional capital, we will not be able to repay our debt or pursue our business strategies as scheduled, or at all, and we may cease operations.We have been unable to pay all of our creditors and certain other obligations in accordance with their terms.As of December 31, 2010, we have approximately $4.5 million in debt obligations, including interest, payable within the next 12 months. During 2010, we issued debt of approximately $255,000.These notes are either being paid currently or have been extended by agreement.However, we cannot assure you any note holder will continue to extend payment of these debt obligations or ultimately agree to revise the terms of this debt to allow us to make scheduled payments over an extended period of time.We have no cash on hand and we do not expect to generate material cash from operations within the next 12 months.We have attempted to raise additional capital through debt or equity financings and to date have had limited success.The downtrend in the financial markets has made it extremely difficult for us to raise additional capital.In addition, our common stock trades on the Over The Counter Bulletin Board which makes it more difficult to raise capital than if we were trading on the NASDAQ Stock Market.Also, our default in repaying our debt may make it more difficult for us to raise additional capital.If we are unable to obtain financing on terms acceptable to us, or at all, we will not be able to accomplish any or all of our initiatives and will be forced to consider steps that would protect our assets against our creditors. We have a history of losses and we do not anticipate that we will be profitable in fiscal 2011. 6 We have incurred losses since inception and did not generate sufficient revenues to cover our expenses during 2009 and 2010.We had an accumulated deficit of approximately $7.9 million as of December 31, 2010.During 2010, we incurred a net loss of approximately $627,000.Achieving profitability depends upon numerous factors, including our ability to raise additional capital in order to produce projects, which in turn will generate sales.We do not anticipate we will be profitable in 2011.As a result of the losses and negative cash flows from operations, our ability to continue operations will depend on our ability to generate increased revenues and the availability of outside financing for working capital. If we are unable to generate sufficient revenues in the near future to cover our expenses or obtain outside capital to cover operating expenses, we may be unable to expand or maintain business operations. If we obtain financing, existing shareholder interests may be diluted. If we raise additional funds by issuing equity or convertible debt securities, the percentage ownership of our shareholders will be diluted.In addition, any convertible securities issued may not contain a minimum conversion price, which may make it more difficult for us to raise financing and may cause the market price of our common stock to decline because of the indeterminable overhang that is created by the discount to market conversion feature. In addition, any new securities could have rights, preferences and privileges senior to those of our common stock.Furthermore, we cannot assure you that additional financing will be available when and to the extent we require it or that, if available, it will be on acceptable terms. Our products may not be commercially accepted which will adversely affect our revenues and profitability. Our ability to establish our current websites and launch new ones bears risk. If we are not able to gain acceptance in the medical tourism and health care market, we may not be able to generate meaningful revenue and may not be able to continue to operate. Our commercial success will also depend on our ability to market our websites which may require additional capital. If we cannot market effectively and we do not attract significant visitors to our websites, it will be difficult to recognize advertising revenue. The competitive market in which we operate may make it very difficult to develop our medical tourism project. Our focused industry is relatively new and is fragmented with low barriers to entry. This may have an adverse effect on our ability to compete and recognize advertising revenue since we may be competing against larger, more established entities, entities with existing expertise in the medical industry and entities with expertise in launching new websites. Such entities may be better funded or staffed than we are and may be able to enter the market more rapidly. 7 Our stock price is volatile. Our revenues and operating results in any particular quarter may fluctuate as a result of a number of factors, including competition in the markets in which we operate, delays in acquiring new core businesses, the current economic conditions as well as the performance of the health care and travel industries as discussed above.Our future operating results will depend, to a large extent, on our ability to anticipate and successfully react to these and other factors and successfully implementing our growth strategy.Failure to anticipate and successfully overcome these and other factors could adversely affect our business, financial condition and results of operations. In addition, the trading price of our common stock fluctuates widely and in the future may be subject to similar fluctuations in response to quarter-to-quarter variations in our operating results.In addition, in recent years, broad stock market indices, in general, have experienced substantial price fluctuations.These broad market fluctuations also may adversely affect the future trading price of our common stock. Our stock historically has been thinly traded, therefore, shareholders may not be able to sell their shares easily. The volume of trading in our common stock historically has been relatively light and a limited market presently exists for the shares.We have no analyst coverage of our securities.The lack of analyst reports about our stock may make it difficult for potential investors to make decisions about whether to purchase our stock and may make it less likely that investors will purchase our stock.We cannot assure you that our trading volume will increase, or that our historically light trading volume or any trading volume whatsoever will be sustained in the future.Therefore, we cannot assure you that our shareholders will be able to sell their shares of our common stock at the time or at the price that they desire, or at all. The loss of our President and Chief Executive Officer would disrupt our business. Our success depends in substantial part upon the services of Ali Moussavi, our President and Chief Executive Officer. The loss of or the failure to retain the services of Mr. Moussavi would adversely affect the development of our business and our ability to realize profitable operations. We do not maintain key-man life insurance on Mr. Moussavi and have no present plans to obtain this insurance. We are subject to the Requirements of Section 404 of the Sarbanes-Oxley Act. If we are unable to timely comply with Section 404, our stock price and results of operations and financial condition could be materially adversely affected. DISCLOSURE CONTROLS AND PROCEDURES Under the supervision and with the participation of our Management, including our Chief Executive Officer ("CEO"), who is also our Acting Chief Financial Officer ("CFO"), we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act as of a date (the "Evaluation Date") as of the end of the reporting period covered bythe Company's Annual Report on Form 10-K, December 31, 2010. The term disclosure controls and procedures means controls and other procedures of an issuer that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission (“SEC”) rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. 8 Our management performed such an evaluation and based on such evaluation, our CEO and Acting CFO concluded that, as of the end of such period, our disclosure controls and procedures are not effective in recording, processing, summarizing and reporting, on a timely basis, information required to be disclosed by us in the reports that we file or submit under the Exchange Act and are not effective in ensuring that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our CEO and Acting CFO, as appropriate to allow timely decisions regarding required disclosure. INTERNAL CONTROL OVER FINANCIAL REPORTING Our Management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Exchange Act as a process designed by, or under the supervision of, the Company's principalexecutive and principal financial officers and effected by the Company's board of directors, management and other personnel, toprovide reasonable assurance regarding the reliability of financialreporting and the preparation of financial statements for externalpurposes in accordance with accounting principles generally accepted in the UnitedStates of America (“US GAAP”) and includes those policies and procedures that: *Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; *Provide reasonable assurance that transactions are recordedas necessary to permit preparation of financial statements in accordance with US GAAP and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and *Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. As of December 31, 2010, our Management assessed the effectiveness of our internal control over financial reporting based on the criteria for effective internal control over financial reporting established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and SEC guidance on conducting suchassessments. Based on that evaluation,they concluded that, as of the end of the period covered by this report, suchinternal controls over financial reporting were not effective to control deficiencies that constituted material weaknesses. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the registrant's annual or interim financial statements will not be prevented or detected on a timely basis. 9 Our failure to maintain adequate disclosure controls and procedures and internal control over financial reporting may mean that prospective investors and partners will lack confidence in our financial statements, which could cause us to lose financing opportunities or business opportunities, each of which could have a material adverse effect on our business and on our stock price and trading.While our management is working to remedy the material weaknesses there can be no assurance that such actions will be successfully implemented or that we will be able to fully overcome such material weaknesses. Potential anti-takeover tactics through issuance of preferred stock rights may be detrimental to common shareholders. We are authorized to issue up to 5,000,000 shares of preferred stock, of which none currently are issued and outstanding. The issuance of preferred stock does not require approval by the shareholders of our common stock.Our Board of Directors (“BOD”), in its sole discretion, has the power to issue preferred stock in one or more series and establish the dividend rates and preferences, liquidation preferences, voting rights, redemption and conversion terms and conditions and any other relative rights and preferences with respect to any series of preferred stock.Holders of preferred stock may have the right to receive dividends, certain preferences in liquidation and conversion and other rights, any of which rights and preferences may operate to the detriment of the shareholders of our common stock.Further, the issuance of any preferred stock having rights superior to those of our common stock may result in a decrease in the market price of the common stock and, additionally, could be used by our Board as an anti-takeover measure or device to prevent a change in our control. Our common stock is considered a “Penny Stock.” The application of the “Penny Stock” rules to our common stock could limit the trading and liquidity of the common stock, adversely affect the market price of our common stock and increase your transaction costs to sell shares. Our common stock is a “low-priced” security or “penny stock” under rules promulgated under the Securities Exchange Act of 1934, as amended. In accordance with these rules, broker-dealers participating in transactions in low-priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker-dealer’s duties in selling the stock, the customer’s rights and remedies and certain market and other information. Furthermore, the broker-dealer must make a suitability determination approving the customer for low-priced stock transactions based on the customer’s financial situation, investment experience and objectives. Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent from the customer, and provide monthly account statements to the customer. The effect of these restrictions will probably decrease the willingness of broker-dealers to make a market in our common stock, will decrease liquidity of our common stock and will increase transaction costs for sales and purchases of our common stock as compared to other securities. 10 The stock market in general has experienced volatility that often has been unrelated to the operating performance of listed companies. These broad fluctuations may be the result of unscrupulous practices that may adversely affect the price of our stock, regardless of our operating performance. Shareholders should be aware that, according to SEC Release No. 34-29093 dated April 17, 1991, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. The occurrence of these patterns or practices could increase the volatility of our share price. We do not expect to pay dividends for the foreseeable future, and we may never pay dividends.Investors seeking cash dividends should not purchase our common stock. We currently intend to retain any future earnings to support the development of our business and do not anticipate paying cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our BOD after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. In addition, our ability to pay dividends on our common stock may be limited by state law. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize a return on their investment. Investors seeking cash dividends should not purchase our common stock. Limitations on Director and Officer liability and our indemnification of Officers and Directors may discourage shareholders from bringing suit against a director. Our Articles of Incorporation and Bylaws provide, with certain exceptions as permitted by governing law, that a director or officer shall not be personally liable to us or our shareholders for breach of fiduciary duty as a director, except for acts or omissions which involve intentional misconduct, fraud or knowing violation of law, or unlawful payments of dividends. These provisions may discourage shareholders from bringing suit against a director for breach of fiduciary duty and may reduce the likelihood of derivative litigation brought by shareholders on our behalf against a director. In addition, our Articles of Incorporation and Bylaws provide for mandatory indemnification of directors and officers to the fullest extent permitted by law. The Over the Counter Bulletin Board is a quotation system, not an issuer listing service, market or exchange. Therefore, buying and selling stock on the OTC Bulletin Board is not as efficient as buying and selling stock through an exchange. As a result, it may be difficult for you to sell your common stock or you may not be able to sell your common stock for an optimum trading price. 11 The OTC Bulletin Board (the “OTCBB”) is a regulated quotation service that displays real-time quotes, last sale prices and volume limitations in over-the-counter securities. Because trades and quotations on the OTCBB involve a manual process, the market information for such securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available. The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price. Execution of trades, execution reporting and the delivery of legal trade confirmations may be delayed significantly. Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Lower trading volumes in a security may result in a lower likelihood of an individual’s orders being executed, and current prices may differ significantly from the price one was quoted by the OTC Bulletin Board at the time of the order entry. Orders for OTCBB securities may be canceled or edited like orders for other securities. All requests to change or cancel an order must be submitted to, received and processed by the OTCBB. Due to the manual order processing involved in handling OTCBB trades, order processing and reporting may be delayed, and an individual may not be able to cancel or edit his order. Consequently, one may not be able to sell shares of common stock at the optimum trading prices. The dealer’s spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of securities on the OTCBB if the common stock or other security must be sold immediately. Further, purchasers of securities may incur an immediate “paper” loss due to the price spread. Moreover, dealers trading on the OTCBB may not have a bid price for securities bought and sold through the OTCBB. Due to the foregoing, demand for securities that are traded through the OTCBB may be decreased or eliminated. We expect volatility in the price of our common stock, which may subject us to securities litigation resulting in substantial costs and liabilities and diverting management’s attention and resources. The market for our common stock may be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may in the future be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. Future sales of our common stock could out downward selling pressure on our shares, and adversely affect the stock price. There is a risk that this downward pressure may make it impossible for an investor to sell his shares at any reasonable price, if at all. 12 Future sales of substantial amounts of our common stock in the public market, if such a market develops, or the perception that such sales could occur, could put downward selling pressure on our shares and adversely affect the market price of our common stock. Item 1B.Unresolved Staff Comments Not applicable for Smaller Reporting Companies. Item 2. Description of Property Our principal offices are located at 7800 Oceanus Avenue, Los Angeles, California 90046. We presently occupy the offices of our President, Mr. Ali Moussavi, at no cost to us, as our sole office, an arrangement which we expect to continue until the Company raises enough capital to move offices. Item 3. Legal Proceedings During 2002, the Company's subsidiary settled a lawsuit with its prior landlord of $100,000. As of December 31, 2010 the balance due for the settlement had not been paid and is reflected as a current liability in the accompanying consolidated balance sheet. Management is aware of a threatened litigation matter involving the nonpayment of certain legal fees. The claim for this matter is approximately $9,000. Management is not aware of any attempts by the claimant for pursuit of the litigation. On or about September 24, 2010, the accounting firm of A.J. Robbins, P.C. filed a lawsuit in Colorado state court seeking recovery of fees allegedly owed for accounting services performed during 2004 to 2008. The claims have been asserted against NT Mediaand our CEO, Ali Moussavi, as a result of a personal guarantee. The Company disputes the amount of fees owed as claimed by A.J. Robbins and intends to oppose the suit. On December 15, 2010, Defendant filed an Answer which asserts several defenses. The parties have exchanged initial disclosures, and the matter has been set for trial commencing on December 5, 2011. Formal discovery has not yet commenced. Item 4. Removed and Reserved Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Our common stock is traded on the OTCBB under the symbol “NTMI.” The following table sets forth the high and low bid information of our common stock on the OTCBB for each quarter during the last two fiscal years, as reported by the OTCBB.This information reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 13 High Bid Low Bid Year Ended December 31, 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year Ended December 31, 2010 First Quarter Second Quarter Third Quarter Fourth Quarter Holders As of April 15, 2011, we had 108 shareholders of record of our common stock.Our Transfer Agent is Transfer Online, almon Street, Portland, OR 97214. Dividends We do not currently pay any dividends on our common stock, and we currently intend to retain any future earnings for use in our business.Any future determination as to the payment of dividends on our common stock will be at the discretion of the Board and will depend on our earnings, operating and financial condition, capital requirements and other factors deemed relevant by the Board, including the General Corporation Law of the State of Delaware. The declaration of dividends on our common stock also may be restricted by the provisions of credit agreements that we may enter into from time to time. Recent Sales of Unregistered Securities During 2010, we issued the following securities which were not registered under the Securities Act of 1933, as amended. We did not employ any form of general solicitation or advertising in connection with the offer and sale of the securities described below. In addition, we believe the purchasers of the securities are “accredited investors” for the purpose of Rule 501 of the Securities Act. For these reasons, among others, the offer and sale of the following securities were made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act or Regulation D promulgated by the SEC under the Securities Act: During 2010, we issued 1,361,764 to third parties for services valued at $32,294. Aside from the above transactions, we have not sold any unregistered securities during the last fiscal year other than those previously reported in Quarterly Reports on Form 10-Q or Current Reports on Form 8-K and filed with the Securities and Exchange Commission. Securities Authorized For Issuance Under Equity Compensation Plans 14 Set forth in the table below is information regarding awards made through equity compensation plans, through December 31, 2010, for our last fiscal year. Plan Category Number of securitiestobe issued upon exercise of outstandingoptions, warrants, and rights (a) Weighted-averageexercise priceofoutstanding options, warrants, and rights (b) Numberof securities remaining availablefor future issuance under equity plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders N/A N/A N/A Equity compensation plans not approved by security holders 2006 Consultant Stock Plan 0 (1) N/A 0 2007Equity Incentive Plan 0 N/A 0 2007-1 Equity Incentive Plan 0 N/A 0 2007-2 Equity Incentive Plan 0 N/A 0 2009 Equity Incentive Plan 0 N/A Represents total number of shares of common stock originally authorized for stock grants.The Plan does not authorize stock option grants. Represents number of shares of common stock authorized but not issued under the S-8 plan. The plan does not authorize stock option grants. On June 29, 2006, our Board adopted the 2006 Consultant Stock Plan (the “Plan”). The Plan authorizes common stock grants to our employees, officers, directors, consultants, independent contractors, advisors, or other service providers, provided that such services are not in connection with the offer and sale of securities in a capital-raising transaction. We reserved 250,000 shares of our common stock for awards to be made under the Plan. The Plan is to be administered by a committee of one or more members of our Board. 15 On June 29, 2007, our Board adopted the 2007 Equity Incentive Plan (the “2007 Plan”). The 2007 Plan authorizes common stock grants to our employees, officers, directors, consultants, independent contractors, advisors, or other service providers, provided that such services are not in connection with the offer and sale of securities in a capital-raising transaction. We reserved 300,000 shares of our common stock for awards to be made under the 2007 Plan. The 2007 Plan is be administered by a committee of two or more members of our Board. On September 28, 2007, our Board adopted the 2007-1 Equity Incentive Plan (the “2007-1 Plan”). The 2007-1 Plan authorizes common stock grants to our employees, officers, directors, consultants, independent contractors, advisors, or other service providers, provided that such services are not in connection with the offer and sale of securities in a capital-raising transaction. We reserved 400,000 sharesof our common stock for awards to be made under the 2007-1 Plan. The 2007-1 Plan is to be administered by a committee of two or more members of our Board. On November 2, 2007, our Board adopted the 2007-2 Equity Incentive Plan (the “2007-2 Plan”). The 2007-2 Plan authorizes common stock grants to our employees, officers, directors, consultants, independent contractors, advisors, or other service providers, provided that such services are not in connection with the offer and sale of securities in a capital-raising transaction. We reserved 400,000 sharesof our common stock for awards to be made under the 2007-2 Plan. The 2007-2 Plan is to be administered by a committee of two or more members of our Board. On March 6, 2009, our Board adopted the 2009 Equity Incentive Plan (the “2009 Plan”). The 2009 Plan authorizes common stock grants to our employees, officers, directors, consultants, independent contractors, advisors, or other service providers, provided that such services are not in connection with the offer and sale of securities in a capital-raising transaction. We reserved 2,000,000 sharesof our common stock for awards to be made under the 2009 Plan. The 2009 Plan is to be administered by a committee of two or more members of our Board. With respect to each of the above Plans, and subject to the provisions of each Plan, the Board and/or committee shall have authority to (a) grant, in its discretion, stock awards; (b) determine in good faith the fair market value of the stock covered by any grant; (c) determine which eligible persons shall receive grants and the number of shares, restrictions, terms and conditions to be included in such grants; (d) construe and interpret the Plans; (e) promulgate, amend and rescind rules and regulations relating to its administration, and correct defects, omissions and inconsistencies in the Plans or any grants; (f) consistent with the Plans and with the consent of the participant, amend any outstanding grant; and (g) make all other determinations necessary or advisable for the Plans’ administration. The interpretation and construction by the Board of any provisions of the Plans shall be conclusive and final. Item 6. Selected Financial Data. As a smaller reporting company, we are not required to furnish this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A.Quantitative and Qualitative Disclosure About Market Risk As a smaller reporting company, we are not required to furnish this information. 16 Overview The Company has primarily been engaged in developing, producing and distributing programming for the entertainment industry including creating music platforms and skilled gaming in the US and abroad and vertical social and professional networks. In addition, the Company has developed several websites over the past several years including www.neurotrash.tv, www.singlefathernetwork.com, and www.stemcellstalk.com. Becausethese websites have not generated the advertisement revenues forecasted, the Company has begun to phase them out and will complete this process in 2011 as it shifts its focus to the development of a medical tourism web portal. On November 1, 2010, the Company's BOD and Management decided to change the focus of its business from entertainment and website development to websites dedicated to the facilitation of medical tourism. The Company is discontinuing operations and maintenance of web destinations that it launched in the last several years while it transitions its operations to the development of one or more medical tourism websites. Over the next twelve-month period, we anticipate needing the following operating capital amounts: Purpose Amount Additional Employees $ Marketing and Public Relations Campaigns $ Participation in Industry and Trade Functions $ Ongoing Operations $ Capital needed for total amount of convertible notes reaching maturity (unless notes are extended) $ Capital needed for total amount of notes payable reaching maturity (unless notes are extended) $ Capital needed to pay accounts payable and accrued expenses owing $ Outside financing will continue to be necessary to meet our anticipated working capital needs for the foreseeable future. Given our current financial position for the immediate future, we expect to operate our current lines of business under strict budgetary constraints in order to keep operating expenses as low as possible until new core businesses are acquired. We will attempt to negotiate extensions of our debt obligations or negotiate for the conversion of some or all of our debt into equity; however, we cannot assure our success. We will seek equity or debt financing but we cannot make any assurances that we will close on such financings on terms acceptable to us, if at all. 17 New Company Strategy The Company’s goal is to utilize its expertise in web development and marketing to create its own platform that will assist patients in finding suitable international healthcare providers that meet their needs. The Company intends to capitalize on the growth in this industry through the development of its own web-based platform and by developing relationships with hospitals and health care providers worldwide. The Company has plans to grow organically by partnering with leading hospitals and facilitators in the medical tourism industry. The Company is in the midst of developing a platform that increases customer awareness of medical tourism, and offers a broad and complete resource for those seeking medical treatments abroad. There can be no assurances that the Company will successfully enter into partnerships with industry leaders. The Company’s first anticipated milestone is to launch a dedicated medical tourism website and to establish affiliations with internationally accredited hospitals and medical tourism facilitators. The website would inform and attract potential patients to international hospitals’ and facilitators’ healthcare services, if such affiliations develop. The Company will initially promote the website utilizing its existing marketing base and plans to increase its marketing efforts as funding increases. Healthcare Provider Partnerships Management has plans to develop relationships with some of the top hospitals and medical facilities around the world, and intends to provide information concerning health care providers in multiple geographic locations. There can be no assurances that the Company will successfully create partnerships in any geographic location including the US. There can be no assurances that the Company will develop affiliations with hospitals or will attract or provide services to consumers of medical services. Since the Company’s change in focus toward medical tourism, the Company has participated in many events, adding value and opportunity toward accomplishing its vision. The Company has attended a number of conferences and seminars regarding medical tourism and in relation has established great relationships with hospitals, clinics, insurance providers, travel agents, and other facilitators. On November 2, 2010, the Company entered into a facilitating agreement with Apollo. Through the agreement, the Company plans to offer all of Apollo’s services to its users, which includes over 95 surgical specialties and 8500 beds across 53 hospitals within and outside of India. Apollo is one of the largest healthcare groups in Asia. On November 10, 2010, the Company entered into a facilitating agreement with Hospital Clinica Biblica of Costa Rica. Through this agreement, the Company plans to offer all of Hospital Clinca Biblica’s specialty procedures to its users. The hospital has developed an area of specialized services in more than 40 specialties and their respective sub-specialties in areas such as CCSVI liberation therapy for patients with Multiple Sclerosis, makes it one of the leading institutions in Costa Rica. On November 15, 2010, the Company entered into a facilitating agreement with Assaf Harofeh Medical Center of Israel. Through this agreement, the Company plans to offer all of the hospitals advanced surgical procedures to its users. The hospital specializes in areas such as in-vitro fertilization therapy and cancer treatments/therapies, which will be accessible to the Company’s users. 18 Expansion Plan The Company believes that the medical tourism industry is fragmented with many small medical tourism companies that serve particular markets and specialize in providing patients healthcare services in certain regions and/or medical procedures. This creates an ample opportunity to consolidate many of these entities as a potential growth strategy. Initially, the Company plans to grow organically, by forming partnerships and agreements with leaders in the medical tourism industry. These partnerships and agreements will allow the Company to expand and grow its network of world-class healthcare providers to its patients. There can be no assurances that the Company will identify potential acquisition targets, or that if identified, the Company will be able to successfully acquire such targets. Financing Obtaining outside financing will continue to be necessary to meet the Company’s anticipated working capital needs for the foreseeable future. Given the Company’s current financial position, for the immediate future, we expect to operate the Company’s current lines of business under strict budgetary constraints in order to keep operating expenses as low as possible. We will attempt to negotiate extensions of the Company’s debt obligations or negotiate for the conversion of some or all of the Company’s debt into equity; however, there can be no assurance that we will be successful. The Company anticipates cash requirements of approximately $5.6 million in the next 12 months, the bulk of which would be put toward the repayment of notes that will be due and for capital required for launching and promoting “the Company”. The remainder will be used for marketing and professional services and personnel. We will attempt to raise such funds through private placements of debt and equity throughout the year, but there can be no assurance that we will be successful in such private placements. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources, and that would be considered material to investors. Liquidity and Sources of Capital We have incurred operating losses as of December 31, 2010 with an accumulated deficit of $7.9 million.At December 31, 2010, we had $1 of cash or equivalents and a net working capital deficit of $4.5 million. During the last four years, both our Company and our wholly-owned subsidiary, eCast Media Corporation, Inc.have been dependent on borrowed or invested funds in order to finance their ongoing operations.As of December 31, 2010, eCast had $620,000 in outstanding debt represented by 6% convertible notes while we had $287,800 in outstanding debts represented by 6% convertible notes. These notes have been issued to two of our major stockholders and are classified as current liabilities at December 31, 2010. During the year ended December 31, 2010, we converted no principal due under these notes to the Company's common stock. 19 During 2010, we borrowed $35,845 from our President through non-interest bearing notes, of which none has been repaid as of December 31, 2010. The Company made payments of principal to its President of $12,672 during 2010 for loans originating in prior years. In addition, we borrowed $2,094 from related parties under non-interest bearing notes, of which $2,094 has been repaid as of December 31, 2010.The Company made additional payments of principal to the related party of $8,774.From non-related parties, we borrowed $217,000 and repaid none during 2010. We anticipate having to continue to borrow funds or obtain additional equity capital to provide our working capital. The audit report of our independent registered public accounting firm for the year ended December 31, 2010 includes a “going concern” explanation. In the accountant’s opinion, our limited operating history and the accumulated net deficit as of December 31, 2010, raised substantial doubt about our ability to continue as a going concern.We require approximately $4.4 million in capital over the next twelve months to pay off accounts payable and accrued expenses, and the convertible notes and notes payable reaching maturity unless we receive additional extensions. Due to our limited cash flow, operating losses and intangible assets, it is unlikely we could obtain financing through commercial or banking sources. Consequently, we are dependent on continuous cash infusions from our stockholders and other outside sources in order to fund our current operations. If these outside sources are unwilling or unable to provide necessary working capital to us, we would probably not be able to sustain our operations.There is no written agreement or contractual obligation, which would require our outside sources to fund our operations up to a certain amount or indeed continue to finance our operations at all.The NT Media and eCast notes are voluntarily convertible when our or eCast's securities (as the case may be) are trading publicly and the underlying stock of the convertible notes has been registered with the SEC and declared effective.It is mandatory that they must be converted or paid on the fifth year of their anniversary date.Thus, the current convertible notes would be mandatorily converted during 2011 of $907,800 unless they become eligible for conversion prior to that time, or have been extended by the parties. The notes have been extended by mutual agreement between both parties. If adequate funds are not otherwise available, management believes that its officers and directors will contribute capital amounts necessary to fund our ongoing expenses, however, our officers and directors are under no obligation to do so.If we are unable to pay our debt as it becomes due and are unable to obtain financing on terms acceptable to us, or at all, we will not be able to accomplish any or all of our initiatives and will be forced to consider steps that would protect our assets against our creditors. Critical Accounting Policies Revenue Recognition Revenues are recognized on an accrual basis. Generally, revenues will be recognized when persuasive evidence of an arrangement exists, services have been rendered, the price is fixed and determinable, and collectability is reasonably assured. 20 Item 8. Financial Statements and Supplementary Data. Our financial statements and related notes are set forth at pages F-1 through F-20. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures DISCLOSURE CONTROLS AND PROCEDURES Under the supervision and with the participation of our Management, including our Chief Executive Officer ("CEO"), who is also our Acting Chief Financial Officer ("CFO"), we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) as of a date (the "Evaluation Date") as of the end of the reporting period covered bythe Company's Annual Report on Form 10-K, December 31, 2010. For purposes of this section, the term disclosure controls and procedures means controls and other procedures of an issuer that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Based on such evaluation, our Chief Executive Officer and Acting Chief Financial Officer concluded that, as of the end of such period, our disclosure controls and procedures are not effective in recording, processing, summarizing and reporting, on a timely basis, information required to be disclosed by us in the reports that we file or submit under the Exchange Act and are not effective in ensuring that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer and Acting Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. INTERNAL CONTROL OVER FINANCIAL REPORTING 21 Management’s Report on Internal Control over Financial Reporting Our Management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Exchange Act as a process designed by, or under the supervision of, the Company's principalexecutive and principal financial officers and effected by the Company's BOD, management and other personnel, toprovide reasonable assurance regarding the reliability of financialreporting and the preparation of financial statements for externalpurposes in accordance with US GAAP and includes those policies and procedures that: *Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; *Provide reasonable assurance that transactions are recordedas necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and *Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate.All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Because of the inherent limitations of internal control, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting.However, these inherent limitations are known features of the financial reporting process. Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. Management identified the following internal control deficiencies during its assessment of our internal control over financial reporting as of December31, 2010: 1. We did not have effective comprehensive entity-level internal controls specific to the structure of our BOD; 2. We did not have formal policies governing certain accounting transactions and financial reporting processes; 3. We did not obtain attestations by all members of our BOD and our executive officers regarding their compliance with our Code of Ethics and our Code of Ethics did not apply to our other employees; 4. We did not perform adequate oversight of certain accounting functions and maintained inadequate documentation of management review and approval of accounting transactions and financial reporting processes; and 5. We had not fully implemented certain control activities and capabilities included in the design of our financial system.Certain features of our financial system are designed to automate accounting procedures and transaction processing, or to enforce controls. 22 In addition, because of the Company's severe cash constraints, there are no employees or contractors dedicated solely to the functions of book keeping or accounting.In addition, the Company's current personnel lack sufficient skills, training and experience in the review process in order to ensure the complete and proper application of generally accepted accounting principles. In addition, the Company can only afford to retain its outside accountants to review the books and records of the Company on a quarterly basis and in connection with the annual audit of financial statements, whereas more timely and increased periodic reviews would be beneficial to the Company's internal controls over financial reporting pending development of an internal accounting staff. These material weaknesses were identified by our CEO and Acting CFO in connection with the review of our financial statements as of December 31, 2010. Management’s Remediation Initiatives We are in the process of evaluating remediation tasks for our material weaknesses and deficiencies.We have already begun to remediate many of the deficiencies. However, others will require additional people, including adding new directors to our BOD, which may be difficult to do. In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we have initiated, or plan to initiate, the following series of measures: 1. Identify and retain potential new directors for our Board with a goal of having sufficient independent board of directors oversight; 2. Establish comprehensive formal general accounting policies and procedures and require employees to sign off on such policies and procedures as documentation of their understanding of and compliance with internal policies; 3. Require all employees and directors to sign our Code of Ethics on an annual basis and retain the related documentation; 4. Implement appropriate management oversight and approval activities in certain areas of the Company’s operations, including, but not limited to, employee and consultant expense reimbursements, customer invoicing, and period-end closing processes; and 5. Centralize our financial reporting system and move all decentralized off-line processes to our new centralized financial reporting system. We intend to implement the five initiatives above as soon as possible.Additionally, we plan to test our updated controls and remediate our deficiencies by December 31, 2011. 23 Changes in Internal Control over Financial Reporting There was no change in the Company’s internal control over financial reporting that occurred during the Company’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, its internal control over financial reporting. Item 9B. Other Information. None. PART II Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act Set forth below are the names, ages, positions and business experience of our directors and executive officers as of April 15, 2011. Name Age Position Ali Moussavi 40 Chief Executive Officer, President, Acting Chief Financial Officer and Chairman of the BOD Christopher Briggs 40 Director All directors hold office until the next annual meeting of our shareholders and until their successors have been elected and qualified.Officers serve at the pleasure of the Board of Directors. There are no family relationships among any of our directors, executive officers, or persons nominated or chosen as our directors or executive officers. Business Experience Christopher Briggs.Mr. Briggs was appointed Director of the Company, and the Company’s CEO and CFO on June 30, 2003.He resigned from those positions as of June 30, 2005, but he remains a Director of the Company. From April 2002 to June 2003, Mr. Briggs managed the Company’s office in Montreal, Canada.Prior to joining the Company, Mr. Briggs was employed for over four years as a development executive with Next Entertainment, a TV production company. Mr. Briggs international connections will serve in the Company having a presence in the global medical tourism industry. Ali Moussavi.Mr. Moussavi has been a Director of the Company since April 17, 2001 and Secretary since May 10, 2002.On June 23, 2005, he became the Company’s CEO and Acting CFO. He had been a Managing Partner at Astor Capital, Inc.a specialty investment banking boutique and asset management firm, since 1998.Astor Capital served corporate clients, in particular emerging and high growth companies, as well as asset management clients, including institutions, mutual funds, banks, and select high net worth individuals and family trusts. Mr. Moussavi is the Vice President of Global Strategy at Universal Detection Technology, Inc. and is a member of the board of directors of Riddle Records, Inc. Mr. Moussavi experience in creating online media destinations and connections with medical facilitators is pivotal in the Companies venture in the medical tourism industry.Mr. Moussavi holds a BA from New York University. 24 Involvement in Certain Legal Proceedings None of the directors or executive officers have, during the past ten years: o Had any petition under the federal bankruptcy laws or any state insolvency law filed by or against, or had a receiver, fiscal agent, or similar officer appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; o Been convicted in a criminal proceeding or a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); o Been the subject of any order, judgment, or decree, not subsequently reversed, suspended, or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities: (i) Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; (ii) Engaging in any type of business practice; or (iii) Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of federal or state securities laws or federal commodities laws; o Been the subject of any order, judgment, or decree, not subsequently reversed, suspended, or vacated, of any federal or state authority barring, suspending, or otherwise limiting for more than 60 days the right of such person to engage in any activity described in (i) above, or to be associated with persons engaged in any such activity; o Been found by a court of competent jurisdiction in a civil action or by the SEC to have violated any federal or state securities law, where the judgment in such civil action or finding by the SEC has not been subsequently reversed, suspended, or vacated; o Been found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any federal commodities law, where the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended, or vacated. o Been the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i) Any federal or state securities or commodities law or regulation; or (ii) Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or (iii) Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or o Been the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 25 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors, and persons who own more than ten percent of our common stock, to file with the Securities and Exchange Commission initial reports of ownership, and reports of changes in ownership, of our common stock and other equity securities of ours.Executive officers, directors and greater than ten percent shareholders are required by SEC regulations to furnish us with copies of all Section 16(a) reports that they file.To our knowledge, based solely on a review of the copies of the reports furnished to us, and representations from our executive officers and directors that no other reports were required during the fiscal year ended December 31, 2010, we believe our executive officers, directors and greater than ten percent shareholders of our common stock complied with all Section 16(a) filing requirements applicable to them. Board Committees We currently do not have a standing Audit Committee, Compensation Committee, or Nominating Committee.Our entire Board of Directors serves as our Audit Committee, Compensation Committee, and Nominating Committee.We currently do not have a financial expert within the meaning of the applicable SEC rules as management does not believe one is necessary in light of the Company’s current stage of product development. 26 Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics (the “Code”) which is designed to set the standards of business conduct and ethics and help directors and employees resolve ethical issues.The Code applies to all directors and employees, including the Chief Executive Officer and Chief Financial Officer and other persons performing similar functions.The Code covers topics including, but not limited to, conflicts of interest, confidentiality of information, fair dealing with customers, supplies and competitors, and compliance with applicable laws, rules and regulations.The purpose of the Code is to ensure to the greatest possible extent that our business is conducted in a consistently legal and ethical manner.Upon written request to the Company, we will provide a copy of the Code free of charge. Any such request should be directed to the Company at the address set forth on the cover page of this annual report. Item 11. Executive Compensation Executive Compensation The following executive compensation disclosure reflects all compensation awarded to, earned by, or paid to the executive officers below for the fiscal years ended December 31, 2010 and December 31, 2009.The following table summarizes all compensation for fiscal years 2010 and 2009 received by our CEO.No other executive officer earned in excess of $100,000 in 2010. SUMMARY COMPENSATION TABLE Name and principal position Year Salary ($) Bonus ($) Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqual-ified Deferred Compen-sation Earnings All Other Compe-nsation ($) Total ($) Ali Moussavi, President, CEO, Acting CFO, and Chairman of the BOD Ali Moussavi, President, CEO, Acting CFO, and Chairman of the BOD Outstanding Equity Awards at Fiscal Year-End There are no unexercised options, unvested stock awards, or equity incentive plan awards outstanding for the above-named executive officer as of December 31, 2010. 27 Compensation of Directors No director received compensation during the 2010 fiscal year. Employment Agreements The Moussavi Agreement has a five-year term, providing a base salary of $150,000 per year, which may be increased at the sole discretion of the Board on each anniversary thereafter, or from time-to-time at the sole discretion of the Board. Upon reaching certain milestones, as determined in good faith by the Board, Mr. Moussavi may also receive an annual bonus up to the amount of his base salary. The Company also granted Mr. Moussavi an option to purchase 1,000,000 shares of Common Stock of the Company at $0.35 per share. The option is fully vested as of the date hereof.Mr. Moussavi shall also be entitled to five weeks paid vacation, the use of an automobile that may be selected by Mr. Moussavi and approved by the Board, the reimbursement of up to $1,500 for Mr. Moussavi’s membership dues at two health clubs and one country club to be selected by Mr. Moussavi, and the reimbursement of up to $100,000 for the first year of Mr. Moussavi’s employment for the cost of entertainment provided by Mr. Moussavi to the Company’s customers, vendors, employees and strategic partners, which may be increased by 5% per annum starting January 1, 2009, and each year thereafter at Mr. Moussavi’s sole discretion.Additionally, Mr. Moussavi may be entitled to reimbursement from the Company for reasonable costs and expenses incurred in connection with the performance of the duties and obligations provided for under the Moussavi Agreement. We have a letter agreement with Christopher Briggs, effective June 30, 2003, pursuant to which he served as our Chief Executive Officer, President, and Director until June 30, 2005.Mr. Briggs received 100,000 shares of the Company's restricted common stock upon execution of the agreement and was eligible for future issuances of the Company's common stock as compensation as may be awarded from time to time by the disinterested Directors on the Board. Mr. Briggs is currently a Director, but holds no other positions with the Company. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth information as of April 15, 2011, relating to the ownership of our common stock, by (i) each person known by us to be the beneficial owner of more than five percent of the outstanding shares of our common stock, (ii) each of our directors and nominees, (iii) each of our named executive officers and (iv) all of our executive officers and directors as a group.Except as may be indicated in the footnotes to the table and subject to applicable community property laws, each person has the sole voting and investment power with respect to the shares owned. 28 Name and Address of Beneficial Owner Number of Shares of Common Stock Beneficially Owned (1) Percent of Class (1) Christopher Briggs (2) 616 Milwood Ave. Venice, CA90921 * Ali Moussavi (3) 7800 Oceanus Ave Los Angeles, CA90046 37.67% Astor Capital, Inc. (4) 340 N. Camden Drive #302 Beverly Hills, CA 90210 * Directors and executive officers as a group (2 persons) 37.76% * Less than 1%. Under Rule 13d-3 under the Exchange Act, certain shares may be deemed to be beneficially owned by more than one person (if, for example, persons share the power to vote or the power to dispose of the shares). In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided.In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by that person (and only that person) by reason of these acquisition rights.As a result, the percentage of outstanding shares of any person as shown in this table does not necessarily reflect the person’s actual ownership with respect to the number of shares of our common stock actually outstanding at April 15, 2011.As of April 15, 2010, we had 26,542,093common shares, $.001 par value, outstanding. Mr. Briggs serves as a director of the Company. Mr. Moussavi serves as President, CEO, Acting CFO of the Company, and Chairman of our BOD. Mr. Moussavi served as a Managing Partner of Astor Capital, Inc. from 1995 to November of 2005. Mr. Moussavi does not exercise sole voting power or control over Astor Capital, Inc. and disclaims beneficial ownership of such shares. Change In Control We are not aware of any arrangement that might result in a change in control in the future. Item 13. Certain Relationships and Related Transactions Described below are certain transactions or series of transactions since January 1, 2009 between us and our executive officers, directors and the beneficial owners of five percent or more of our common stock, on an as converted basis, and certain persons affiliated with or related to these persons, including family members, in which they had or will have a direct or indirect material interest in an amount that exceeds the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years, other than compensation arrangements that are otherwise required to be described under “Executive Compensation.” 29 In 2010, we issued unsecured non-interest bearing promissory notes totaling $35,845 to Ali Moussavi of which no principal was repaid during 2010.We repaid $12,672 in principal on promissory notes originating in 2009. In 2010, we issued unsecured non-interest bearing promissory notes totaling $2,094 to Jacques Tizabi all of which was paid in 2010.We repaid $8,774 in principal on promissory notes originating from prior years. DIRECTOR INDEPENDENCE Mr. Briggs is an independent director as that term is defined by NYSE Rule 303A.02(a). The Company currently does not have a nominating/corporate governance committee or an audit and compensation committee. Of the members of the Company’s board of directors, Mr. Briggs meets the NYSE’s independence standards for members of such committees and Mr. Moussavi and does not meet the NYSE’s independence requirements for members of such committees. Item 14. Principal Accountant Fees and Services Audit Fees The aggregate fees billed by Goldman Kurland and Mohidin ("GKM, LLP”), for the audit and reviews of our financial statements and services normally provided by an accountant in connection with statutory and regulatory filings or engagements for the years ended December 31, 2010 and 2009, were approximately $48,750 and $48,750, respectively. Audit-Related Fees The aggregate fees billed by GKM, LLP for assurance and related services rendered by GKM, LLP that are reasonably related to the performance of the audit or review of our financial statements for the fiscal years ended December 31, 2010 and 2009 were $0 and $0, respectively. Tax Fees The aggregate fees billed by GKM, LLP for professional services rendered for tax compliance, tax advice and tax planning for the fiscal years ended December 31, 2010 and 2009, were approximately $0 and $0 respectively. All Other Fees No other fees were billed by GKM, LLP for the fiscal years ended December 31, 2010 and 2009. Prior to engagement, the Board pre-approves all audit or non-audit services performed by the independent auditor. Item 15. Exhibits The following documents are filed as part of this Annual Report on Form 10-K: (a) Documents filed as a part of this report: 30 Financial Statements The financial statements of NT Media Corp. of California, Inc. and its subsidiaries for the periods ended December 31, 2010 and 2009 and GKM, LLP’s report dated April 15, 2011. Financial Statement Schedules Not required. (b) Exhibits: Exhibit 2.1 Stock Exchange Agreement dated April 17, 2001. Exhibit 3.1 Certificate of Incorporation dated March 14, 2000. Exhibit 3.2 Bylaws dated March 14, 2000. Exhibit 3.3 Amendment to Certificate of Incorporation dated April 24, 2001. Exhibit 4.1 2009 Equity Incentive Plan dated March 6, 2009 Exhibit 10.4 Executive Employment Agreement with Ali Moussavi Exhibit 10.5 Collaboration Agreement with Sianhome Entertainment Exhibit 10.6 * Facilitating Agreement with Apollo Hospital Group Exhibit 10.7 * Facilitating Agreement with Hospital Clinica Biblica of Costa Rica Exhibit 10.8 * Facilitating Agreement with Assaf Harofeh Medical Center of Israel Exhibit 14.1 Code of Business Conduct and Ethics. Exhibit 21.1 List of Subsidiaries. Exhibit 23.1 * Consent of Independent Registered Public Accounting Firm Exhibit 31.1 * Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 * Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 *Filed herewith. (1) Filed as an exhibit to the Company’s Current Report on Form 8-K filed on May 1, 2001. (2) Filed as an exhibit to the Company’s Registration Statement (File No. 333-38322), Amendment No. 1, on Form SB-2/A on August 23, 2000. (3) Filed as an exhibit to the Company’s Annual Report on Form 10-KSB filed on April 14, 2004. (4)Filed as an exhibit to the Company’s Annual Report on Form 10-KSB filed on May 19, 2006. (5)Filed as an exhibit to the Company’s Annual Report on Form 10-KSB filed on April 15, 2010. (6) Filed as an exhibit to the Company’s Current Report on form 8-K filed on May 15, 2008. (7) Filed as an exhibit to the Company’s Registration Statement on form S-8 filed on March 6, 2009 31 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 15, 2011 NT MEDIA CORP. OF CALIFORNIA, INC. By: /s/ Ali Moussavi Ali Moussavi, President, Chief Executive Officer and Chairman of the Board of Directors In accordance with the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: April 15, 2011 /s/ Christopher Briggs Christopher Briggs, Director 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors NT Media Corporation of California, Inc. and Subsidiaries Los Angeles, California We have audited the accompanying consolidated balance sheets of NT Media Corporation of California, Inc. and Subsidiaries, a development stage company (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years then ended. The cumulative information from inception (June 4, 1999) to December 31, 2006 included in the consolidated statements of operations, stockholders’ deficit and cash flows from inception to December 31, 2010 was audited by other auditors whose report is presented separately in the Company’s 10-K filing. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended. Further, in our opinion, based on our audits and the report of other auditors as referred to above, the financial statements fairly present in all material respects the results of the Company`s operations and cash flows for the period from inception (June 4, 1999) to December 31, 2010 in conformity with the United States generally accepted accounting principles. The accompanying consolidated financial statements were prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has incurred significant losses from operations, has a working capital deficit and has an accumulated deficit of $7,974,426 as of December 31, 2010. These conditions raise substantial doubt about the Company`s ability to continue as a going concern. These consolidated financial statements do not include any adjustments that might result from such uncertainty. [Firm’s Signature] Goldman Kurland and Mohidin, LLP Encino, California April 15, 2011 F-1 NT Media Corp. of California, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets December 31, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash and equivalents $
